Case: 14-40947      Document: 00513486435         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-40947                                   FILED
                                  Summary Calendar                             April 29, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
ARTHUR JOYAL BARKER,

                                                 Plaintiff-Appellant

v.

RUTH BROUWER, Medical Practitioner; JOYCE FRANCIS, Vocational
Nurse; THOMAS MACIEL, Registered Nurse,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 9:12-CV-10


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Arthur Joyal Barker, Texas prisoner # 1290750, appeals the district
court’s summary judgment dismissal of his 42 U.S.C. § 1983 action filed
against various medical personnel in the Eastham Unit of the Texas
Department of Criminal Justice. In his § 1983 complaint, Barker alleged that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40947     Document: 00513486435    Page: 2   Date Filed: 04/29/2016


                                 No. 14-40947

the defendants were deliberately indifferent to his serious medical needs after
he informed them that he was having chest pains and difficulty breathing.
      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is warranted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. CIV. P. 56(a).
      The standard required to succeed on a deliberate-indifference claim is
“extremely high,” and Johnson has not met it here in connection with his claim
that Ruth Brouwer ignored his sole complaints of chest pain and difficulty
breathing. See Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756
(5th Cir. 2001). Even if Brouwer did not treat his complaints and instead told
Barker to submit a medical request form in connection with these symptoms,
there is no evidence that Barker had a history of a heart condition, that he had
been diagnosed with a heart condition, or that he was on any medication for a
heart condition.     Just prior to Barker’s complaints, Brouwer had taken
Barker’s vital signs, and they were normal. Thus, Barker has not shown
deliberate indifference as to Brouwer.
      With respect to Barker’s claims against Joyce Francis that she ignored
his complaints of chest pains, the record reflects that she administered two
EKGs, took his vitals, and reported her findings to a physician’s assistant, who
determined the course of treatment. Barker has failed to show that she ignored
his complaints, refused treatment, “or engaged in any similar conduct that
would clearly evince a wanton disregard for any serious medical needs.”
Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).
      Finally, Barker has not shown that Thomas Maciel, a nurse, was
deliberately indifferent to his serious medical needs. During a morning visit,



                                         2
    Case: 14-40947     Document: 00513486435    Page: 3   Date Filed: 04/29/2016


                                 No. 14-40947

Maciel examined Barker, took his vital signs, manipulated the chest wall, and
determined that an EKG was not necessary. Maciel reported his findings to a
doctor. At a visit later that afternoon, Barker reported that his chest pain had
decreased.   Maciel took Barker’s vitals and reported his findings to a
physician’s assistant. Barker’s complaint that Maciel should have performed
additional testing or treatment amounts to a disagreement with medical
treatment, which does not constitute a constitutional violation. See Estelle v.
Gamble, 429 U.S. 97, 104-05 (1976); see also Norton v. Dimazana, 122 F.3d 286,
292 (5th Cir. 1997).
      Viewing the evidence in the light most favorable to Barker, defendants
were entitled to judgment as a matter of law.       See FED. R. CIV. P. 56(a).
Barker’s motion for the appointment of appellate counsel is denied.
      AFFIRMED; MOTION DENIED.




                                       3